5/6/2020 Case.net: 2016-CV09850 - Docket Entries

NO RST Wine

net

 

 

 

Select Search Method... +]
Judicial Links | eFliling [ Help | ContactUs | Print GrantedPublicAccess Logoff BETHBOGGS67
co = : =e . : — A ch h a ys
E 7 VOSB50. ALMA |

 

 

 

 

(Case | Parties & ) Docket Charges, Judgments Service Filings | Scheduled Civil Gammnishmeris!
Header | Attorneys | Entries & Sentences information| Hue Hearings & Trials | Judgments Execetion
This information is provided as a service and is not considered an official court record.
Glick here to eFile on Case Sort Date Entries: ©:Descending Display Options:

oath

Click here to Respond te Selected Documents Ascending gate nties Pe]
04/09/2020 Summons Personally Served

Document ID - 20-SMCC-2920; Served To - WALMART INC.: Server - : Served Date - 06-. APR-20;
Served Time - 09:55:00; Service Type - Special Process Server: Reason Description - Served
Note to Clerk eFiling

Filed By: A SCOTT WADDELL

lotice of Service

Affidavit of Service; Electronic Filing Certificate of Service.
Fiied By: A SCOTT WADDELL
On Behalf Of: SHELBY N. ELLEBRACHT

04/04/2020 Entry_of Appearance Filed
Entry of Appearance of Pamela Nagel Jorgensen, Electronic Fitirg Certificate of Service.
Filed By: PAMELA NAGEL JORGENSEN
On Behalf Of: SHELBY N. ELLEBRACHT
Entry of Appearance Filed
Entry of Appearance of Jack McInnes; Electronic Filing Certificate of Service.

Filed By: JACK DUNCAN MCINNES
On Behalf Of: SHELBY N. ELLEBRACHT

04/02/2020 Entry of Appearance Filed
ENTRY OF APPEARANCE ERIC PLAYTER; Electronic Filing Certificate of Service.
Filed By: ERIC SCOTT PLAYTER
On Behalf Of: SHELBY N. ELLEBRACHT

Summons Issued-Circuit
Decument ID: 20-SMCC-2920, for WALMART INC..

Case ivigmt Conf Scheduled
Scheduled For: 07/21/2020; 8:30 AM; CORY LEE ATKINS; Jackson - Independence

Order - Special Process Server

 

 

03/27/2020 Correspondence Sent
Filing Fee $2.50

Judge Assigned

 

03/24/2020 Filing Info Sheet eFiling
Filed By: A SCOTT WADDELL

Note to Clerk eFiling
Filed By: A SCOTT WADDELL

Wiotion Special Process Server
Motiendor Special Riocess SeprerDBcument 1-3 Filed 05/06/20 Page 1 of 52
Filed By: A SCOTT WADDELL

An BDakhal AF CUEL DW Al Fb) coma eiurr
5/6/2020

om

Case.net: 2016-CV09850 - Docket Entries

Pet Filed in Circuit Ct

Class Action Petition.

 

“Case.net Version 5.14.0.17. Return to Top of Page Released 11/25/2019

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 2 of 52
2016-CV09850

IN THE 16TH CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

AT INDEPENDENCE
SHELBY ELLEBRACHT, individually and)
on behalf of all others similarly situated, }
)
Plaintiff, ) Case No.
v. )
} Division
WALMART INC., )
Serve Registered Agent: )
CT Corporation System } CLASS ACTION PETITION
120 South Central Ave )
Clayton, MO 63105, ) JURY TRIAL DEMANDED
)
Defendant. )
CLASS ACTION PETITION

COMES NOW Plaintiff, Shelby Ellebracht, individually and on behalf of all others
similarly situated, and for her action against Defendant Walmart Jnw., states and alleges as follows:
INTRODUCTION

1, Plaintiff brings this action to address a serious safety-related defect in the design
and manufacture of Walmart’s Mainstays candles. Specifically, the candles are becoming engulfed
in flames and/or exploding. Plaintiff seeks to certify this case as a class action, and to recover
damages and equitable relief, including restitution and injunctive relief.

PARTIES

2. Plaintiff Shelby Etlebracht is a resident of Jackson County, Missouri.

3. Defendant Walmart Inc. (hereinafter “Defendant” and/or “Walmart”) is a
corporation organized to do business under the laws of the state of Arkansas and registered to do
business in the state of Missouri. Defendant’s principal place of business is at 708 SW 8th Street,

Bentonville, Arkansas 72716.

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 3 of 52

y
ry

-

“AO O2OF
4, Defendant Walmart may be served through its registered agent,

CT Corporation System, 120 South Central Avenue, Clayton, Missouri 63105.

JURISDICTION AND VENUE
5. This Court has original jurisdiction over this matter pursuant to Mo. Const. Art. 5,
§ 14(a) and RSMO § 478.220.
6. This Court has personal jurisdiction over defendant Walmart Inc. because it does

business in Jackson County, Missouri.

7. The amount in controversy is over $25,000.00.

8. Venue is proper pursuant to RSMO § 508.010 because Plaintiff was first injured in
Jackson County, Missouri.

ALLEGATIONS COMMON TO ALL COUNTS

9, On or about February 1, 2018, Plaintiff purchased a Mainstays-branded candle from
the Walmart store located at 600 NE Coronado Drive, Blue Springs, Missouri 64014.

10. Mainstays is a Walmart house brand.

11. Mainstays candles are manufactured exclusively for Walmart and its subsidiaries.

12. Mainstays candles are marketed to the public exclusively by Walmart and its
subsidiaries.

13. On or about February 12, 2018, Plaintiff lit her Mainstays candle for the first time.

14. Plaintiff burned the candle on the bathroom counter near a sink. The candle was
not touching or adjacent to anything except the level surface of the counter upon which it sat.
There were no objects or loose materials above or in close proximity to the candle. There were no
open windows or appreciable drafts in the bathroom. The water in the sink was not running and

the faucet was not dripping.

2
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 4 of 52

oh

pwn
15. After burning for an estimated one hour or less, the candle became engulfed in high
flames. The flames were not restricted to the wick and appeared to involve the entire exposed
surface area of the candle wax.

16. The flames from the candle were high enough and hot enough to blacken
the ceiling after a very short period of time. Fearing that the flames would start a house fire,
Plaintiff pushed the candle across the counter and into the bathroom sink.

17. When the candle went into the sink, it exploded. Flaming wax splattered all over
the bathroom and onto Plaintiff.

18. As a direct and proximate result of this aforementioned occurrence, Plaintiff was
injured and damaged, including but not limited to, the following:

(a) A second-degree burn on her right thigh, which required emergency
medical treatment and additionai treatment after the burn became
infected;

{b) | Permanent scarring and disfigurement from the right thigh burn;

(c) Loss of sensation around the burned area;

(d) Photosensitivity of the scar tissue, which forces Plaintiff to keep it
covered and interferes with her enjoyment of recreational activities,
particularly boating and swimming;

(e) Pain, embarrassment, and emotional distress;

(f) Lost time from work and school while Plaintiff was unable to walk;

(g) Cost of medical treatment;

(h) Damage to Plaintiff's bathroom; and

@) The amount paid for the subject candle.

3
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 5 of 52

a
i
19, Defendant had notice at least as early as March 2016 of other incidents in which
Mainstays candles caused similar injuries and/or damages.

20. Prior to Plaintiff's injury, customers filed claims with Walmart for similar injuries
and/or damages which the customers alleged to have been caused by Mainstays candles.

21. Prior to Plaintiff's injury, multiple customers called Walmart’s customer service
telephone hotline and/or posted on Walmart’s Facebook page regarding dangerous experiences
that they had with Mainstays candles. Customers described candles with flames several feet high
that could not be blown out; candles in which all the wax was liquified and aflame; candles causing
scorching or smoke damage to ceilings, and candles exploding while burning, creating a shower
of glass, melted wax, and/or burning wax.

22, —_‘ Since Plaintiff's injury, additional customers have reported similar incidents.

23. As of the filing of this Petition, Walmart continues to seli Mainstay candles.

As of the filing of this Petition, Walmart has not warned customers of the defect or instructed
purchasers on how to handle situations in which the candles become engulfed in flames and/or
explode. Walmart has failed to disclose the existence of this defect to Plaintiff and other customers
and purchasers, has failed to recall the defective candles, and has failed to reimburse Plaintiff and
other purchasers for the cost of purchasing the defective candles and/or the injuries and damages

they suffered as a result of Walmart’s conduct.

4
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 6 of 52
24.
Civil Procedure, brings this action on behalf of herself and a statewide Class of similarly-situated
individuals, defined as follows: All citizens of Missouri who purchased defective Mainstays-
branded candles from Walmart or its subsidiaries on or after March 15, 2015, OR who suffered
property damage and/or personal injury caused by defective Mainstays candles purchased from

Walmart or its subsidiaries on or after March 15, 2015, AND who meet the definition of one or

Plaintiff, in accordance with and pursuant to Rule 52.08 of the Missouri Rules of

CLASS ALLEGATIONS

more of the following subclasses:

25.

26.

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 7 of 52

(a)

(b)

(c)

Subclass I: Persons in the Class who purchased one or more
defective Mainstays-branded candles from Walmari Inc. or its
subsidiaries for personal or household purposes on or after
March 15, 2015 and suffered economic damages.

Subclass IT: Persons in the Class who suffered property damage as
a result of a fire, high flames, candle flashover, and/or explosion
attributed to the candle, whether or not the person suffering
the damage was the purchaser of the candle.

Subclass HI: Persons in the Class who were injured as a result of a
ire, high flame, candle flashover, and/or explosion attributed to
the candle, whether or not the injured person was the purchaser of

the candle.

Class Period: The Class period is March 15, 2015 through present.

Exclusions: Excluded from the Class are:

3
(a) Any judge presiding over this action and the family members of any
judge presiding over this action;

(b) Defendant, its subsidiaries, its parents, its successors, its
predecessors, any other entity in which Defendant or its parents have
a controlling interest, and current or former offices and directors of
Defendant, its subsidiaries, its parents, its successors, its
predecessors, any other entity in which Defendant or its parents have
a controlling interest;

(c) Employees who have or had a managerial responsibility on behalf
of Defendant, whose act or omission in connection with this matter
may be imputed to Defendant for purposes of civil or criminal
liability, or whose statement may constitute an admission on the part
of Defendant;

(d) Persons who properly execute and file a timely request for exclusion
from the class;

(e) The attorneys working on Plaintiff’s claims; and

(f) Legal representatives, successors, or assigns of any such excluded
persons.

27. Numerosity: Upon information and belief, the Class Members include thousands of
individuals, making their individual joinder herein impracticable. Although Plaintiff does not
know the precise number of Class Members, the total number of Class Members is not expected
to greatly exceed the number of members of Subclass I. The number of Subclass I claims is

ascertainable using Defendant’s records of candle sales. Members of Subclasses II and II are

6
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 8 of 52

big
expected to primarily consist of subsets of the members of Subclass I. A relatively small number
of non-purchasers who were injured or damaged by a candle purchased by another person are
expected in Subclasses II and III, but the total number of Subclass 1 ad II members is expected
to roughly correlate to a subset of the total number of candles sold. Class Members may be notified
of the pendency of this action by mail, email and/or published notice.

28.  ‘Typicality: Plaintiff is a member of Subclass 1, Subclass II, and Subclass III.
Plaintiff's claims are typical of Subclass I because she paid for a defective Mainstays candle and
suffered a corresponding loss in the amount of the purchase price. Plaintiff's claims are typical of
the ineiibers of Subviass if because ihe Mainstays candle she bougnt caused property damage trom
fire, heat, exploding glass and splattering wax when the candle burned too high and too hot, when
the candle flashed over, and when the glass container exploded. Plaintiff's clainis are typical of
the members of Subclass III because she suffered a burn injury when the candle burned too high
and too hot, when the candle flashed over, and when the glass container exploded.

29, Adequacy: Plaintiff ts an adequate representative of the Class because her interests
do not conflict with the interests of the Class Members she seeks to represent. Plaintiff has retained
competent and experienced counsel, and Plaintiff intends to prosecute this action vigorously on
behalf of the Class. The interest of Class Members will be treated fairly and adequately protected
by Plaintiff and her counsel.

30. Predominance and Superiority: This class action is appropriate for certification
because common questions of fact and law, such as whether the candles were defective, and
whether Plaintiff and other Class Members were adequately warned, predominate over questions
specific to individuals, such as damages. This class action is appropriate for certification because

class proceedings are superior to all over available methods for the fair and efficient adjudication

7
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 9 of 52

° LEST,
of this controversy and joinder of all Class Members is impracticable. The damages suffered by
most of the individual Class Members will likely be small relative to the burden and expense of
individual prosecution of the complex litigation required to obtain recovery for the damages they
sustained, and, in many cases, outweigh it altogether. This makes it impractical and virtually
impossible for the Class Members to obtain effective relief through individual suits.

31. Even if Class Members were able to individually sustain such litigation, it would
not be preferable to a class action because individual litigation would increase the delay and
expense to all parties due to the complex legal and factual controversies presented in this Petition.
A class action is preferable because ii presents far fewer management difficuities and provides
the benefits of single adjudicaiion, economy of scale, and comprehensive supervision by a single
court. Economies of time, effort, and expense will be fostered, and uniformity of decisions will be
ensured,

32. | Commonality: Common questions of law and fact exist as to all Class Members
and predominate over any questions affecting only individual members. Such questions include,
but are not limited to:

(a) Whether Mainstays-branded candles sold by Defendant to Plaintiff
and other Class Members were defective as designed;

(b) Whether Mainstays-branded candles sold by Defendant to Plaintiff
and other Class Members were defective as manufactured;

(c) Whether Mainstays-branded candles sold by Defendant to Plaintiff
and other Class Members were negligently designed;

(d) | Whether Mainstays-branded candles sold by Defendant to Plaintiff

and other Class Members were negligently manufactured;

8
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 10 of 52

es

HAG - (258
(e)

(g)

(h)

(i)

G)

(k)

()

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 11 of 52

Whether Mainstays-branded candles sold by Defendant to Plaintiff
and other Class Members were negligently sold;

Whether Mainstays-branded candles sold by Defendant to Plaintiff
and other Class Members were accompanied by adequate warnings;
Whether Mainstays-branded candles sold by Defendant to Plaintiff
and other Class Members were accompanied by adequate
instructions;

Whether Defendant had notice that the Mainstays-branded candles
it sold io Plaintiff and other Class Members were defective;
Whether Defendant was negligent by failing to recall the candies,
discontinue selling the candles, or take other remedial action after
Defendant iearned the candies were involved in fires, explosions,
injuries and property damage that should not have resulted from
ordinary use of the candles;

Whether Defendant’s conduct relative to the production and sale of
the candles constituted a deceptive or unfair practice within
the scope of the Merchandising Practices Act;

Whether and to what extent Plaintiff and the Class Members have
sustained damages as a result of Defendant’s conduct alleged herein;
and

Whether Defendant’s conduct merits the award of punitive

damages.

9

+ pe ee *
roo eat
COUNT I
NEGLIGENCE

33. Plaintiff incorporates the above and foregoing paragraphs in her Class Action
Petition by reference as though fully set forth herein.

34. Defendant knew, or by exercise of reasonable care, should have known that
the Mainstays candles it sold to Plaintiff and other Class Members were dangerous when used in
an ordinary manner.

35. Defendant had no reason to believe that Plaintiff or other Class Members would
realize that the candles were dangerous.

36. Defendant owed Plaintiff and other Class Members a duty of care.

37. Defendant’s duty of care to Plaintiff and other Class Members included, but was
not limited to, the following:

(a) A duty to refrain, in the course of selling Mainstays candles, from
actions and omissions that would cause a reasonably foreseeable
risk of harm to Plaintiff and other Class Members;

(b) A duty to refrain, in the course of marketing Mainstays candles,
from actions and omissions that would cause a reasonably
foreseeable risk of harm to Plaintiff and other Class Members;

(c) A duty to refrain, the course of causing and ordering the production
of Mainstays candles, from actions and omissions would cause a
reasonably foreseeable risk of harm to Plaintiff and other Class

Members;

10
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 12 of 52
(d) A duty to take reasonable steps to mitigate reasonably foreseeable
tisk of harm to Plaintiff and other Class Members caused by the use
of candles Defendant sold, marketed, and ordered io be
manufactured;

(e) A duty to adequately warn Plaintiff and other Class Members of
the reasonably foreseeable risks of harm from the use of the
Mainstays candles it sold and marketed; and

(f) A duty to supply Plaintiff and other Class Members with adequate
insiructions regarding the safe use of the Mainstays candles it sold
and marketed.

38. Defendant breached its duty of care to Plaintiff and other Class Members, and was
thereby negligent, through its acts and omissions, including but not limited to, the following:

(a) Ordering the production of candles without requiring reasonably
safe specifications for the candles and their components when
Defendant knew, or by exercise of reasonable care, should have
known that injury to Plaintiff and other Class Members was
reasonably likely to result from its failure to do so;

(b) Ordering the production of candles without requiring safety testing
and adequate quality control when Defendant knew, or by exercise
of reasonable care, should have known that injury to Plaintiff and
other Class Members was reasonably likely to result from its failure

to do so;

11
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 13 of 52
(c)

(d)

(e)

(f)

Selling candles that Defendant knew, or by exercise or reasonable
care, should have known, could not be burned without unreasonable
risk of injury and property damage;

Continuing to sell Mainstays-branded candles after Defendant
received reports of Mainstays candles functioning unsafely, causing
injury, causing property damage, burning out of control, flashing
over, burning with excessively high flames, and/or exploding during
use, when Defendant knew, or by exercise of reasonable care,
should have known that continuing to sell the candles was
reasonably likely to result in injury to Plaintiff and other Class
Members;

Failmg to take any remedial or corrective action in response to
reports of Mainstays candles functioning unsafely, causing injury,
causing property damage, burning out of control, flashing over,
burning with excessively high flames, and/or exploding during use,
when Defendant knew, or by exercise of reasonable care, should
have known that failing to do so was reasonably likely to result in
injury to Plaintiff and other Class Members;

Selling Mainstays candles without adequate warning to Plaintiff and
other Class Members about the risk of harm from buming
the candles when Defendant knew, or by exercise of reasonable care,
should have known that injury to Plaintiff and other Class Members

was reasonably likely to result from doing so;

12

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 14 of 52
(a) That if the flames got high, the candle was unsafe and should be
extinguished;

(b) That the candle wax might get so hot while the candle was 1i# that
all or most of the candle wax would liquify, and that if that
happened, the candle was unsafe and should be extinguished;

(c) That the entire pool of melted wax might catch on fire (“flash over”);

(d) That if the candle flashed over, the temperature would be
significantly hotter and pose a greater fire hazard than a properly
buming candle; and

(ec) That the glass container might break or explode, propelling broken
glass and/or burning or melted wax.

85. Defendant did not provide any warning or instruction to Piaintiff and other
Class Members regarding recognizing when the candle was burning unsafely and how to safely
extinguish it under such circumstances,

86. Defendant had no reason to believe that ordinary consumers, such as Plaintiff and
other Class Members, would be aware of the aforementioned risks and dangers.

87. As a direct and proximate result of Defendant’s failure to provide adequate
warnings, Plaintiff was injured and damaged as set forth in Paragraph 18 of this Petition.

88. As a direct and proximate result of Defendant’s failure to provide adequate
warnings, all members of Subclass I were induced to buy candles that they otherwise would not
have chosen to buy, and were damaged in the amount they paid for the candle they purchased from

Defendant.

24
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 15 of 52
(g)

(h)

(i)

39. Defendant knew, or by exercise of reasonable care, should have known that

the aforesaid breaches of duty were reasonably likely to result in injury or damage to Plaintiff and

other Class Members.

40. Asa direct and proximate result of Defendant’s negligence, Plaintiff was injured

Selling Mainstays candles without adequate warning to consumers
about the risk of burning wax and/or explosions when Defendant
knew, cr by exercise of reasonable care, should have known ihai
injury to Plaintiff and other Class Members was reasonably likely to
result from doing so;

Selling Mainstays candles without providing adequate safety
instructions about how to safely extinguish a candle that began
burning out of control, burning with high flames, or when the candle
flashed over (the wax itself started burning,) when Defendant knew.
or by exercise of reasonable care, should have known that injury to
Plaintiff and other Class Members was reasonably likely to result
from doing so; and

Selling Mainstays candles without providing adequate safety
instructions about how to recognize that a candle had become
dangerous and how to respond when Defendant knew, or by exercise
of reasonable care, should have known that injury to Plaintiff and

other Class Members was reasonably likely to result from doing so.

and damaged as set forth in Paragraph 18 of this Class Action Petition.

Case 4:20-cv-00361-BP Document1-3 Filed 05/06/20

13

Page 16 of 52

me
41. As a direct and proximate result of Defendant’s negligence, all members of
Subclass I were damaged in the amount they paid for the candle they purchased from Defendant.

42. As @ direct and proximate result of Defendant’s negligence, all members of
Subclass II were damaged in the amount equal to the value or diminution in value of their damaged
property and the value of their lost time and disruption of daily activities while responding to such
property damage.

43. As a direct and proximate result of Defendant’s negligence, all members of
Subclass HI sustained a personal injury and suffered damages in the amount necessary to fairly
compensate for medical bills and expenses incurred as a result of the injury, the value of iost
income, the value of lost time and disrupied daily activities, the compensatory value of any
resultant physical disability or disfigurement, and/or emotional distress.

44. By selling the Mainstays candle to Plaintiff and other Class Members after
Defendant received multiple complaints that the Mainstays candles were dangerous, Defendant
acted outrageously, recklessly and with willful disregard for the rights of others, and in a manner
warranting punitive damages to punish Defendant’s conduct and to deter similar future conduct by
Defendant or others.

WHEREFORE, for the above and foregoing reasons, Plaintiff prays for judgment for
herself and other Class Members under Count I of this Petition against Defendant for
compensatory damages in an amount to be determined by a jury, for punitive damages in an
amount sufficient to punish Defendant and effectively discourage similar future conduct, for

Plaintiff's costs herein incurred, for pre- and post- judgment interest, and for all other relief this

Court determines to be just and necessary.

14
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 17 of 52
COUNT IT
RES IPSA LOQUITUR
(IN THE ALTERNATIVE TO COUNT DI
45, Plaintiff incorporates Paragraphs 1 through 32 of this Class Action Petition by
reference as though fully set forth herein.
46. The incident in which Plaintiff was injured, as described in Paragraphs 14 through
17 of this Petition, is an incident of the type that ordinarily occurs as a result of negligence by a
manufacturer and/or seller.
47. _ Excessively high flames. candle flashover (i.e., the entire fue] pool burning), and
exploding glass are not things that normally occur when a candle is burned in the ordinary manner.
48. There is no reason that excessively high flames, candle flashover, and exploding
glass could have resulted from burning the candle in the ordinary manner, without a negligent act
or omission of Defendant.
49. The incident described in Paragraphs 14 through 17 of this Petition was caused by
instrumentalities Defendant managed and had the right to control.
20. Defendant managed or had the right to control the following instrumentalities that
contributed to cause the incident described in Paragraphs 14 through 17 of this Petition:
(a) Employees and agents of Defendant who created and communicated
specifications to the factory for the manufacture of the Mainstays candles;
(b) Employees and agents of Defendant who failed to take remedial or
corrective action in response to reports of Mainstays candles functioning
unsafely, causing injury, causing property damage, burning out of control,
burning with high flames, and/or exploding during use; and

(c) The composition and design of the candle.

15
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 18 of 52

AMES]

villa Ayes
51. Plaintiff did nothing to modify or alter the candle.

32, After purchasing the candle, Plaintiff stored it in a clean, dry place. Plaintiff did
nothing to misuse tlie candle or introduce auy foreign material io the candie.

53. After purchasing the candle and bringing it home from the store, the only things
Plaintiff did to the candle prior to the incident described in Paragraphs 14 through 17 of this
Petition were to place the candle and light the wick, all in the ordinary manner.

54. When the incident occurred, well over an inch of wax remained in the candle.

55. Other members of Subclass IJ and Subclass IIE experienced incidents similar to
the incident Plaintiff experienced.

36. Defendant has superior knowledge and access to information about the cause of
the incident that is the subject of this Petition in at least the following respects:

(a) Defendant has superior knowledge of the requirements and
specifications provided to the manufacturer of the candle;

(b) Because Mainstays is a house brand manufactured exclusively for
Walmart and its subsidiaries, Defendant has superior knowledge of
or has access to the formula of the wax used in the candle,
the material used for the wick, the composition and tolerances of
the glass containing the candle;

(c) Because Mainstays is 2 house brand manufactured exclusively for
Walmart and its subsidiaries, Defendant has superior knowledge of
or access to information about any testing or quality control

measures implemented with respect to the production of the candle;

16
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 19 of 52
(d) Defendant has superior knowledge of the process and considerations
involved in product labeling, usage instructions, and safety warnings
for the candle; and

(e) Defendant has superior knowledge of the complaints and
notifications of candles burning out of control or exploding that
Defendant received prior to Plaintiff's injury.

57. Defendant knew, or by exercise of reasonable care, should have known that its
negligence was reasonably likely to result in injury or damage to Plaintiff and other Class
Members.

58. As a direct and proximate resuit of Defendant’s negligence, Plaintiff was injured
and damaged as set forth in Paragraph 18 of this Petition for Damages.

39. As a direct and proximate result of Defendant’s negligence, all members of
Subclass I were damaged in the amount they paid for the candle they purchased from Defendant.

60. As a direct and proximate result of Defendant’s negligence, all members of
Subclass II were damaged in the amount equal to the value or diminution in value of their damaged
property and the value of their lost time and disruption of daily activities while responding to the
property damage.

61. As a direct and proximate result of Defendant’s negligence, all members of
Subclass II sustained a personal injury and suffered damages in the amount necessary to fairly
compensate for medical bills and expenses incurred as a result of the injury, the value of lost
income, the value of lost time and disrupted daily activities, the compensatory value of any

resultant physical disability or disfigurement, and/or emotional distress.

17
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 20 of 52
WHEREFORE, for the above and foregoing reasons, Plaintiff prays for judgment for
herself and other Class Members under Count II of this Petition against Defendant for
compensatory damages in ai amount to be determined by a jury, for Plaintiff’s cosis herein
incurred, for pre- and post- judgment interest, and for all other relief this Court determines to be

just and necessary.

COUNT Ii
STRICT LIABILITY — DEFECTIVE PRODUCT DESIGN AND MANUFACTURE

62. Plaintiff incorporates Paragraphs 1 through 44 of her Class Action Petition by
reference as though fully set forth herein.

63. Defendant sold the Mainstays cane that is ihe subject of this Petition in the course
of its business.

64. The candle was produced exclusively for Walmart and its subsidiaries.

65. Defendant had the right to control and did control the design of the Mainstays
candle sold to Plaintiff.

66. At the time the candle was sold to Plaintiff, it was in a defective condition that was
unreasonably dangerous when put to reasonably anticipated use.

67. Plaintiff used the candle in a manner reasonably anticipated by placing it on a non-
flammable, level surface away from any flammable materials and lighting the wick.

68. Defendant sold Mainstays candles to other Class Members that were in a similarly
defective condition and unreasonably dangerous when put to reasonably anticipated use.

69. The candles were defectively designed in the following respects:

18
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 21 of 52
(a)

(b)

{c)

(d)

(e)
(f)

(g)

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 22 of 52

Failure to specify adequate heat strength of the candle's glass
container, including but not limited to appropriate scratch test and
temper specifications;

Failure to design the candle’s glass container with adequately thick
glass in a shape proportionately appropriate to the burn rate of
the wick with the wax and additives used in the candle, such that
the candle would not be prone to excessive pooling, tunneling, or
other conditions likely to overheat the wax;

Failure to specify wick characteristics (e.g., wick material, diameter,
shape, stiffness, fire resistance, pretreatments) that were safe to use
with the candle container and the wax formulation and additives
(c.g., fragrance, colorant, dye, pigment, Vybar, triple pressed stearic
acid, palm stearic, UV absorbers, petrolatum) used in the candle;
Failure to specify a formula for wax and additives which, when
combined in the finished candle, demonstrated oil content, flash
point, melting point, and ignition point that were safe for
the combination of the candle’s container and wick.

Failure to design to limit the flame height to three inches or less;
Failure to design to meet industry standards for end of useful life of
the candle;

Failure to adequately test the candle’s design for safety and

adherence to industry standards;

19

rs res ee, ee
(h) _‘ Failure to write instructions to accompany the candle which would
inform consumers how to safely extinguish a candle that began
burning out of control, burning with flames more than three inches
high, or when the candle flashed over (the wax itself started
burning); and

@ Any other design defects discovered in the course of this litigation.

70. The candles were defectively manufactured in the following respects:

(a) Failure to adhere to the design specifications for the candle’s glass
container;

(b) —_ Use of glass of excessively flawed or inconsistent quality;

(c) Use of inadequately tempered glass;

(dj Failure to conduct scratch tests of the glass container and failure to
test its temper;

(e) Failure to use the appropriate wick for the candle container and the
combination of wax and additives (e.g., fragrance, colorant, dye,
pigment, Vybar, triple pressed stearic acid, palm stearic, UV
absorbers, petrolatum) used in the candle;

(iH Failure to treat the wick with additives to ensure that is was
sufficiently flame retardant for use in the candle;

(g) Failure to use wax and additives which, when combined in the
finished candle, demonstrated oil content, flash point, melting point,
and ignition point that were safe for the combination of the candle’s

container and wick;

20
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 23 of 52
(h)

a
me
Nee

G)

(k)

d)
(m)

(n)

71. The incident described in Paragraphs 13 through 16 of this Petition was caused by

Failure to test the oil content, flash point, melting point, and ignition
point of the finished candle;

Failure to test tiie candle’s flame height io ensure ihai ii did noi
exceed three inches;

Failure to adequately test the candle for safety and adherence to
industry standards;

Failure to conduct quality control testing for consistency (e.g.,
minimal variability) of the candle quality with respect to safety
characteristics;

Inclusion of foreign materials in the candle wax;

Failure to provide instructions with the candle about how to safely
extinguish a candle that began burning out of control, burning with
flames more than three inches high, or when the candle flashed over
(the wax itself started burning); and

Any other manufacturing defects discovered in the course of this

litigation.

the defective Mainstays candle Defendant sold to Plaintiff.

72. Other Members of Subclass II and Subclass III experienced similar incidents to

Plaintiff's experience, as described in Paragraphs 13 through 16 of this Petition, when defective

Mainstays candles sold by Defendant were put to reasonably anticipated use.

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 24 of 52

21
73. Asa direct and proximate result of the design defects and manufacturing defects
herein described, Plaintiff was injured and damaged as set forth in Paragraph 18 of this
Class Action Petition,

74. ‘As a direct and proximate result of the design defects and manufacturing defects
herein described, all members of Subclass I were damaged in the amount they paid for the candle
they purchased from Defendant.

75. As a direct and proximate result of the design defects and manufacturing defects
herein described, all members of Subclass II were damaged in the amount equal to the value or
diminution in value of their damaged property and the value of their lost time and disruption of
daily activities while responding to the property damage.

76. As adirect and proximate result of the design defects and manufacturing defects
herein described, all members of Subclass III sustained a personal injury and suffered damages in
the amount necessary to fairly compensate for medical bills and expenses incurred as a result of
the injury, the value of lost income, the value of lost time and disrupted daily activities, the
compensatory value of any resultant physical disability or disfigurement, and/or emotional
distress.

77, Defendant acted outrageously, recklessly and with willful disregard for the rights
of others, and in a manner warranting punitive damages to punish Defendant’s conduct and to deter
similar future conduct by Defendant or others. Punitive damage are warranted by Defendant’s
willful disregard for the life-threatening consequences of selling candles that Defendant had reason
to know were not safely designed and manufactured, and because Defendant continued to selling
defective Mainstays candles even after receiving notice that they were unsafe, flashing over,

starting fires, and exploding.

22
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 25 of 52
WHEREFORE, for the above and foregoing reasons, Plaintiff prays for judgment for
herself and other Class Members under Count IJJ of this Petition against Defendant for
compensatory damages ii aii amount io be determined by a jury, for punitive damages in an
amount sufficient to punish Defendant and effectively discourage similar future conduct, for
Plaintiff's costs herein incurred, for pre- and post- judgment interest, and for all other relief this

Court determines to be just and necessary.

COUNT IV
STRICT LIABILITY — FAILURE TO WARN

78. ‘Plaintiff incorporates Paragraphs 1 through 44 and 62 through 77 of this
Class Action Petition by reference as though fully set forth herein.

79. Defendant sold the Mainstays candles that are the subject of this Petition in
the course of its business.

80. At the time the candles were sold to Plaintiff and the other Class Members, they
were unreasonably dangerous when put to reasonably anticipated use without the user’s knowledge
of all of the candle’s dangerous characteristics.

81. | Defendant did not provide Plaintiff and other Class Members adequate warning
about the dangers from using the candle.

82. The incident described in Paragraphs 13 through 17 of this Petition occurred when
Plaintiff used the candle in a manner reasonably anticipated by placing it on a non-flammable,
level surface away from any flammable materials and lighting the wick.

83. Other members of Subclass II and Subclass III experienced incidents similar to
Plaintiff's, as described in Paragraphs 13 through 16 of this Petition, after defective Mainstays
candles sold by Walmart were used in a similarly reasonably anticipated manner.

84. Defendant did not warn Plaintiff and other Class Members of the following:

23
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 26 of 52
89. As a direct and proximate result of Defendant’s failure to provide adequate
warnings, all members of Subclass II were damaged in the amount equal to the value or diminution
in value of their damaged property and the value of their lost time and disruption of daily activities
while responding to the property damage.

90. As a direct and proximate result of Defendant’s failure to provide adequate
warnings, all members of Subclass III sustained a personal injury and suffered damages in
the amount necessary to fairly compensate for medical bills and expenses incurred as a result of
the injury, the value of lost mcome, the value of lost time and disrupted daily activities,
the compensatory value of any resultant physical disability or disfigurement, and/or emotional
distress.

91. Defendant acted outrageously, recklessly and with willful disregard for the rights
of others, and in a manner warranting punitive damages to punish Defendant’s conduct and to deter
similar future conduct by Defendant or others.

92. Punitive damages are warranted because Defendant was aware of life-threatening
risks that ordinary consumers would not have knowledge of, but nevertheless chose not to provide
warnings.

93. Punitive damages are warranted because Defendant continued to selling candles
without adequate warning even after receiving notice dangerous incidents were occurring that
might be prevented by adequate warnings, and after receiving notice that consumers did not know

how to extinguish the candles after they flashed over or exploded.

25
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 27 of 52
WHEREFORE, for the above and foregoing reasons, Plaintiff prays for judgment for
herself and other Class Members under Count IV of this Petition against Defendant for
compensatory damages i an amount io be determined by a jury, for punitive damages in an
amount sufficient to punish Defendant and effectively discourage similar future conduct, for
Plaintiff's costs herein incurred, for pre- and post- judgment interest, and for all other relief this

Court determines to be just and necessary.

COUNT V
BREACH OF IMPLIED WARRANTY FOR A PARTICUAL PURPOSE

94. _— Plaintiff incorporates Paragraphs 1 through 42 and 62 through 93 of this
Class Action Petition by reference as though fully set forth herein

95. At the time of the sale of the candles, Defendant knew or should have known, that
the candles would be used in a manner similar to that described herein.

96. Atall times material hereto Defendant knew or should have known that buyers of
the candles, such as Plaintiff and the Class, would rely on the seller’s skill and judgment to select
goods suitable for this purpose.

97.  Atall times relevant hereto, there was a duty imposed by law which required that a
manufacturer or seller’s product be reasonably fit for the purposes for which such products
are used, and that product be acceptable in trade for that product description.

98. Notwithstanding this duty, at the time of delivery, the candles sold to Plaintiff and
the other Class Members were not fit for use because they contained a defect that caused them to
catch fire and did not otherwise perform as represented.

99. Defendant was notified that the candles were not fit for use within a reasonable
time after the defect manifested to Plaintiff and the Class.

100. As a result of the aforesaid, Plaintiff and the Class sustained damages.

26
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 28 of 52

ChE

ie) Ayes

ete beur's
101. The candles were not fit for the particular purpose for which Defendant knew or
should have known they would be used for.

102. Plaintiff and Subclass I were damaged in the amount they paid for the candle they
purchased from Defendant.

103. Plaintiff and Subclass II incurred expenses for property damaged caused by
the faulty candles sold by Defendant.

104. Plaintiff and Subclass III incurred pain and suffering, and will sustain pain and
suffering in the future, incurred medical and hospital expenses and wiil incur more medical
expenses in the future.

105. Defendant's aforementioned conduct was the proximate cause of Plaintiffs and
Class Member’s injuries.

WHEREFORE, or the above and foregoing reasons, Plaintiff prays for judgment for herself
and other Class Members under Count V of this Petition against Defendant for compensatory
damages in an amount to be determined by a jury, for punitive damages in an amount sufficient to
punish Defendant and effectively discourage similar future conduct, for Plaintiff's costs herein
incurred, for pre- and post- judgment interest, and for all other relief this Court determines to be

just and necessary.

COUNT VI
MISSOURI MERCHANDISING PRACTICES ACT,

106. Plaintiff incorporates Paragraphs 1 through 42 and 62 through 105 of this
Class Action Petition by reference as though fully set forth herein.

107. Plaintiff and other Class Members purchased the candles that are the subject of this

Petition from Defendant for personal and household purposes.

27
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 29 of 52
108. Defendants engaged in deceptive and unfair practices prohibited by the Missouri
Merchandising Practices Act, RSMO § 407.010 through § 407.943, including, but not limited to:
(a) Seiling candies with defecis as identified in Paragraphs 69 and 70 of
this Petition, which were known or reasonably should have been
known by Defendant without disclosing the defects to Plaintiff and
other consumers;
(b) Failing to notify customers or recall candles like the one sold to
Plaintiff after Defendant was made aware of other incidents during fy
which the candles started tires, exploded, burned out of control, i
flashed over, or otherwise caused injury or property damage; and
(c) Failing io warn Plaintiff and other Class Members of dangers and
risks as described in Paragraphs 84 and 85 of this Petition, when
Defendant had no reason to believe that ordinary consumers would
be aware of the risks and dangers.
109. The incident that is the subject of this Petition, described in Paragraphs 14 through
17 herein, was caused by the defects Defendant failed to disclose as identified in Paragraphs 68
and 69 of this Petition.
110. As a result of Defendant’s deceptive and unfair practices, Plaintiff suffered an
ascertainable loss as described in Paragraph 18 of this Petition.
111. As a result of Defendant’s deceptive and unfair practices, Plaintiff suffered

additional damages as described in Paragraph 19 of this Petition.

28
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 30 of 52
112. Asa direct and proximate result of Defendant’s deceptive and unfair practices, all
members of Subclass I were induced to buy candles that they otherwise would not have chosen to
buy, and suffered ascertainable losses in the amount they paid for the candles they purchased from
Defendant.

113. Asa direct and proximate result of Defendant’s deceptive and unfair practices, all
members of Subclass II suffered ascertainable losses in the amount equal to the value or diminution
in value of their damaged property and the value of their lost time and disruption of daily activities
while responding to the property damage.

114. Asa direci and proximaie result of Defendant’s deceptive and unfair practices, all
members of Subclass III sustained a personal injury and suffered ascertainable losses in the amount
necessary to fairly compensate for medical bills and expenses incurred as a result of the injury,
the value of lost income, the value of lost time and disrupted daily activities, the compensatory
value of any resultant physical disability or disfigurement, and/or emotional distress.

115. Defendant’s conduct as set forth herein was wanton, willful, outrageous, and
performed with reckless disregard for the rights and interests of Plaintiff and other Class Members.

116. Defendant’s conduct warrants punitive damages in an amount that will punish
Defendant and deter similar conduct in the future by Defendant and others.

117. Plaintiff has incurred attorney fees and costs eligible to be awarded as provided

under RSMO § 407.025.

29
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 31 of 52
WHEREFORE, for the above and foregoing reasons, Plaintiff prays for judgment for
herself and other Class Members under Count VI of this Petition against Defendant for
compensatory damages in an amount to be determined by a jury, for punitive damages in an
amount sufficient to punish Defendant and effectively discourage similar future conduct, for
attorney fees authorized by RSMO § 407.025, for Plaintiff's costs herein incurred, for pre- and
post- judgment interest, and for all other relief this Court determines to be just and necessary.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a jury trial for all issues so triable.

30
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 32 of 52
Respectfully submitted,
WADDELL LAW FIRM LLC

is! A. Scott Waddell

A. Scott Waddell, MO#53900
2600 Grand, Suite 580
Kansas City, Missouri 64108
scott@aswlawfirm.com
Telephone: 816-914-5365
Facsimile: 816-817-8500

PLAYTER & PLAYTER, LLC
\ Eric S. Playter, MO #58975
Chris R. Playter, MO #65109
406 SW Longview Boulevard, Suite 220
Lee’s Summit, MO 64081
eric@playter.com
chris@plavter.com
Telephone: (816) 666-8902
Facsimile: (816) 666-8903

MCINNES LAW LLC

Jack D. McInnes, MO #56904
1900 W. 75m Street, Suite 120
Prairie Village, Kansas 66208
jack@mcinnes-law.com
Telephone: 913-220-2488
Facsimile: 913-273-1671

Attorneys for Plaintiffs

31
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 33 of 52
2016-CV09850

IN THE 16TH CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

SHELBY ELLEBRACHT, individually and
on behalf of all others similarly situated,

Plaintiff,
Vv.

WALMART INC.,
Serve Registered Agent:
CT Corporation System
120 South Central Ave
Clayton, MO 63105,

Defendant.

AT INDEPENDENCE

Case No.

Division

)
)
)
)
)
)
)
)
)
)
)
)
)

MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER

COMES NOW Plaintiff, by and through her attomey of record, and for his Motion for Approval/Appoint of
Private Process Server, and requests that D&B Legal Services, Inc.: Legal Names (s):

Jamie Andrews PPS20-0009
Caleb Battreal PPS20-0010
Bernard Beletsky PPS20-001 1
Carrington Bell PPS20-0012
Thomas Bogue PPS20-0013
Brent Bohnhoff PPS20-0014
Arthur Boyer PPS20-0015
Scott Brady PPS20-0016
Gary Brakemeyer PPS20-0017
Jeff Brown PPS20-0018
Hester Bryant PPS20-0019
Nicholas Bull PPS20-0020
Randy Burrow PPS20-0021
Gory Burt PPS20-0022

Kyle Carter PPS20-0023
Michael Conklin PPS20-0024
Lisa Corbett PPS20-0025
Dennis Dahlberg PPS20-0026
Mary Dahlberg PPS20-0027
Bert Daniels JR PPS20-0028
Richard Davis PPS20-0029
David Dice PPS20-0030
Maureen Dice PPS20-003 1
Norman Diggs PPS20-0032
Edwina Ditmore PPS20-0033
Marrissa Doan PPS20-0034
Shawn Edwards PPS20-0035
Tonya Elkins PPS20-0036

William Ferreil PPS20-0037
James Frago PPS20-0038

John Frago PPS20-0039
Kenneth Frechette II PPS20-0040
Andrew Garza PPS20-0041
Bradley Gordon PPS20-0042
Thomas Gorgen PPS20-0043
Tom Gorgone PPS20-0044
Richard Gray PPS20-0045
Charles Gunning PPS20-0046
James Hannah PPS20-0047
Rufus harmon PPS20-0048
James Harvey PPS20-0049
Natalie Hawks PPS20-0050
Douglas Hays PPS20-0051
Stephen Heitz PPS20-0052
Wendy Hilgenberg PPS20-0053
James Hise PPS20-0054

Gerald Hissam PPS20-0055
William Hockersmith PPS20-0056
Alex Holland PPS20-0057
Mary Hurley PPS20-0058
Beity Johnson PPS20-0059
Edward Johnson PPS20-0060
James Johnson PPS20-0061
Etoya Jones PPS20-0062
Patrick Jones PPS20-0063
Derec Kelley PPS20-0064

Brent Kirkhart PPS20-0065
Janice Kirkhart PPS20-0066
Tyler Kirkhart PPS20-0067
Damon Lester PPS20-0068
Daniel Maglothin PPS20-0069
Chad Maier PPS20-0070
Kenneth Marshall PPS20-0071
Deborah Martin PPS20-0072
Michael Martin PPS20-0073
Todd Martinson PPS20-0074
Timothy McGarity PPS20-0075
Casey McKee PPS20-0076
Michael Meador PPS20-0077
Kenny Medlin PPS20-0078
Maria Meier PPS20-0079
Thomas Melte PPS20-0080
Matthew Millhollin PPS20-0081
James Mitchell PPS20-0082
Alexious Moehring PPS20-0083
Jonathan Moehring PPS20-0084
Jason Moody PPS20-0085
Ronald Moore PPS20-0086
Andrew Myers PPS20-0087
Frederick Myers PPS20-0088
James Myers PPS20-0089
Stephanie Myers PPS20-0090
Christopher New PPS20-0091
Jeremy Nicholas PPS20-0092

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 34 of 52

eR
Michael Noble PPS20-0093
Greg Noll PPS20-0094

Robert O’Sullivan PPS20-0095
Mike Perry PPS20-0096

Bob Peters PPS20-0097
Devin Pettenger PPS20-0098
Carrie Pfeifer PPS20-0099
Craig Poese PPS20-0159

Bill Powell PPS20-0100

Dee Powell PPS20-0101
Samantha Powell PPS20-0102
Kim Presler PPS20-0103
Marcus Presler PPS20-0104
Mark Rauss PPS20-0105
Terri Richards PPS20-0106
Jorge Rivera PPS20-0107

Sammie Robinson PPS20-0108
Richard Roth PPS20-0109
Edna Russell PPS20-0110
Brenda Schiwitz PPS20-0111
Michael Siegel PPS20-214
Joe Sherrod PPS20-0112
Andrew Sitzes PPS20-0113
Laura Skinner PPS$20-0114
Thomas Skinner PPS20-0115
Richard Skyles PPS20-0215
Chris Stanton PPS20-0216
William Steck PPS20-0116
Randy Stone PPS20-0117
Sonja Stone PPS20-0118
David Taliaferro PPS20-0119
Michael Taylor PPS20-0120

Robert Torrey PPS20-0121
Lucas Traugott PPS20-0122
Steve Trueblood PPS20-0123
Jonathan Trumpower PPS20-0124
Ryan Weekley PPS20-0125
Misty Wege PPS20-0126
Andrew Wheeler PPS20-0127
Andrew Wickliffe PPS20-0128
Norman Wiley PPS20-0129
Gregory Willing PPS20-0130
Conni Wilson PPS20-0131
Jerry Wilson PPS20-0132
Debra Woodhouse PPS20-0133
Stan Yoder PPS20-0134

Greg Zotta PPS20-0135

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 35 of 52
who are qualified persons to serve process, are not parties to the case and are not less than eighteen (18) years of age, as
private process servers in the above cause to serve process in this case.

Respectfully submitted,

‘sf A. Scatt Waddell

A. Scott Waddell MO# 53900
Waddell Law Firm LLC

2600 Grand, Suite 580

Kansas City, Missouri 64108

Telephone: 816-914-5365
Facsimile: 816-817-8500
Attorney for Plaintiff

60- 05W

ORDER

It is hereby ordered that the Plaintiff's Motion for Approval and Appointment of private process server
is granted and the above-named individuals are hereby approved and appointed to serve process in the above-
captioned matter.

Date: -
J Judge or Clerk

 

 

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 36 of 52
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
] AT KANSAS CITY AT INDEPENDENCE

RE: SELBY N ELLEBRACIT V WALMART INC.
CASENO: = 2016-CV0@985°

TO: ASCOP?D WADDELL
WADDELL LAW FRM LLC
2609 GRAND BLVo STE 589
KANSAS CITY,MO 64103

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on 3/24/20.
However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE RULE 68,7 — VITAL STATISTICS REPORT

([) Additional service instructions are needed. CJ Need Certificate of dissolution of marriage form.

C1] incorrect case number/filed in wrong county,

[-] Document is unreadable. RULE 74.14 SUPREME CT — FOREIGN JUDGMENT
[1] Authentication of foreign judgment required.

RULE 4.22 (2) (J Affidavit pursuant to Supreme Court Rule 74.14

C1 Need Circuit Court Form 4
RULE 54,12 SERVICE IN REM OR QUASI IN REM

RULE 5.6 —- COLLECTIONS OF DEPOSIT ACTIONS

[] No fee, or incorrect fee, received; fee required is $ . [1] Affidavit for Service by Publication required pursuant te

Insufficient Filing Fee; Please Remit $2.50 Supreme Court Rule $4.12c.

(} No signature on check/form 1695. [J Order for Service by Publication required pursuant to

(C] No request to proceed in forma pauperis. Supreme Court Rule 54.12c.

(J No personal checks accepted. CJ Notice for Service by Publication required pursuant to
Supreme Court Rule 54.12c,

RULE 68.1 LC Affidavit for Service by Certified/Registered Mail

UL Need Circuit Court Form 17 pursuant to Supreme Court Rule 54.12b.

OTHER: FILING FEE WAS SHORT $2.50. PLEASE SUBMIT ASAP SO THAT COURT DATE CAN BE
SET AND SUMMONS ISSUED. THANK YOU QUESTIONS PLEASE CALL TERESA MORALES 881-1656
[_] Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.

[(-] The private process server listed is not on our approved list.

[-] Execution in effect. Return date . Request may be resubmitted within one week prior to return date.

[-] Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without

prejudice, at the Plaintiff's cost. Collection efforts will be pursued for these costs.

Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.

Copies electronic noticed, faxed, emailed and/or mailed MARCH 27, 2020 to:
COURT ADMINISTRATOR’S OFFICE
DEPARTMENT OF CIVIL RECORDS
CIRCUIT OF JACKSO-: TY, MISSOURI

 

 

 
  

MARCH 27, 2020 By
Date

 

Depitty Court Administrator
[] 415 East 12" St, Kansas City, Missouri 64106
EX} 308 W. Kansas, Independence, Missouri 64050

Case no. 2016-cVesSSE 4:20-cv-00361-BP Docuwpeneil-3 Filed 05/06/20 Page 37 ofpxaters (8/2014)
2016-CV09850 ©

Ajpeouu

IN THE 16TH CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

SHELBY ELLEBRACHT, individually and
on behalf of all others similarly situated,

Plaintiff,
v.

WALMART INC.,
Serve Registered Agent:
CT Corporation System
120 South Central Ave
Clayton, MO 63105,

Defendant.

AT INDEPENDENCE

Case No.

Division

)
)
)
)
)
)
)
)
)
)
)
)
)

MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER

COMES NOW Plaintiff, by and through her attorney of record, and for his Motion for Approval/Appoint of
Private Process Server, and requests that D&B Legal Services, Inc.: Legal Names (s):

Jamie Andrews PPS20-0009
Caleb Battreal PPS20-0010
Bernard Beletsky PPS20-0011
Carrington Bell PPS20-0012
Thomas Bogue PPS20-0013
Brent Bohnhoff PPS20-0014
Arthur Boyer PPS20-0015
Scott Brady PPS20-0016
Gary Brakemeyer PPS20-0017
Jeff Brown PPS20-0018
Hester Bryant PPS20-0019
Nicholas Bull PPS20-0020
Randy Burrow PPS20-0021
Gory Burt PPS20-0022

Kyle Carter PPS20-0023
Michael Conklin PPS20-0024
Lisa Corbett PPS20-0025
Dennis Dahlberg PPS20-0026
Mary Dahlberg PPS20-0027
Bert Daniels IR PPS20-0028
Richard Davis PPS20-0029
David Dice PPS20-0030
Maureen Dice PPS20-0031
Norman Diggs PP§20-0032
Edwina Ditmore PPS20-0033
Marrissa Doan PPS20-0034
Shawn Edwards PPS20-0035
Tonya Elkins PP$20-0036

William Ferreil PPS20-0037
James Frago PPS20-0038

John Frago PPS20-0039
Kenneth Frechette IT PPS20-0040
Andrew Garza PPS$20-0041
Bradley Gordon PPS20-0042
Thomas Gorgen PPS20-0043
Tom Gorgone PPS20-0044
Richard Gray PPS20-0045
Charles Gunning PPS20-0046
James Hannah PPS20-0047
Rufus harmon PPS20-0048
James Harvey PPS20-0049
Natalie Hawks PPS20-0050
Douglas Hays PPS20-0051
Stephen Heitz PPS20-0052
Wendy Hilgenberg PPS20-0053
James Hise PPS20-0054

Gerald Hissam PPS20-0055
William Hockersmith PPS20-0056
Alex Holland PPS20-0057
Mary Hurley PPS20-0058
Betty Johnson PPS20-0059
Edward Johnson PPS20-0060
James Johnson PPS20-0061
Etoya Jones PPS20-0062
Patrick Jones PPS20-0063
Derec Kelley PPS20-0064

Brent Kirkhart PPS20-0065
Janice Kirkhart PPS20-0066
Tyler Kirkhart PPS20-0067
Damon Lester PPS20-0068
Daniel Maglothin PPS20-0069
Chad Maier PPS20-0070
Kenneth Marshail PPS20-0071
Deborah Martin PPS20-0072
Michael Martin PPS20-0073
Todd Martinson PPS20-0074
Timothy McGarity PPS20-0075
Casey McKee PPS20-0076
Michael Meador PPS20-0077
Kenny Medlin PPS20-0078
Maria Meier PPS20-0079
Thomas Melte PPS20-0080
Matthew Millhollin PPS20-0081
James Mitchell PPS20-0082
Alexious Moehring PPS$20-0083
Jonathan Moehring PPS20-0084
Jason Moody PPS20-0085
Ronald Moore PPS20-0086
Andrew Myers PPS20-0087
Frederick Myers PPS20-0088
James Myers PPS20-0089
Stephanie Myers PPS20-0090
Christopher New PPS20-0091
Jeremy Nicholas PPS20-0092

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 38 of 52
Michael Noble PPS29-0093
Greg Noll PPS20-0094
Robert O’ Sullivan PPS20-0095
Mike Perry PPS20-0096

Bob Peters PPS20-0097
Devin Pettenger PPS20-0098
Carrie Pfeifer PPS20-0099
Craig Poese PPS20-0159

Bill Powell PPS20-0100

Dee Powell PPS20-0101
Samantha Powell PPS$20-0102
Kim Presler PPS20-0103
Marcus Presler PPS20-0104
Mark Rauss PPS20-0105
Terri Richards PPS20-0106
Jorge Rivera PPS20-0107

Sammie Robinson PPS20-0108
Richard Roth PPS20-0109
Edna Russell PPS20-0119
Brenda Schiwitz PPS20-0111
Michael Siegel PPS20-214
Joe Sherrod PPS20-01 12
Andrew Sitzes PPS20-0113
Laura Skinner PPS20-0114
Thomas Skinner PP§20-0115
Richard Skyles PPS20-0215
Chris Stanton PPS20-0216
William Steck PPS20-0116
Randy Stone PPS20-0117
Sonja Stone PPS20-0118
David Taliaferro PPS20-0119
Michael Taylor PPS20-0120

Robert Torrey PPS20-0121
Lucas Traugott PP§20-0122
Steve Trueblood PPS20-0123

Jonathan Trumpower PPS20-0124

Ryan Weekley PPS20-0125
Misty Wege PPS20-0126
Andrew Wheeler PPS20-0127
Andrew Wickliffe PPS20-0128
Norman Wiley PPS20-0129
Gregory Willing PPS20-0130
Conni Wilson PPS20-0131
Jerry Wilson PPS20-0132
Debra Woodhouse PPS20-0133
Stan Yoder PPS20-0134

Greg Zotta PPS20-0135

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 39 of 52

Bot oes
der ied}

“ey
who are qualified persons to serve process, are not parties to the case and are not less than eighteen (18) years of age, as =
private process servers in the above cause to serve process in this case. ‘

Respectfully submitted,

4/A. Scott Waddell

A. Scott Waddell MO# 53900
Waddell Law Firm LLC

2600 Grand, Suite 580

Kansas City, Missouri 64108

scott(@aswlawfirm.com
Telephone: 816-914-5365 c

Facsimile: 816-817-8500 be
Attorney for Plaintiff

ORDER

It is hereby ordered that the Plaintiffs Motion for Approval and Appointment of private process server
is granted and the above-named individuals are hereby approved and appointed to serve process in the above-
captioned matter.

Date: _02-Apr-2020 Haul
ate as

DEPUTY COURT ADMINISTRATOR

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 40 of 52
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

AT INDEPENDENCE
SHELBY N. ELLEBRACHT,
PLAINTIFF(S), CASE NO. 2016-CV09850
VS. DIVISION 17
WALMART INC.,
DEFENDANT(S).

NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
AND ORDER FOR MEDIATION

 

NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable CGRY LEE ATICINS on 21-JUL-2620 in DIVISION 27 at €8:39 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16" Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16" Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

A lead attorney of record must be designated for each party as required by Local Rule3.5.1.
A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.

At the Case Management Conference, counsel shouid be prepared to address at least the

following:

a. A trial setting;
b. Expert Witness Disclosure Cutoff Date;
A schedule for the orderiy preparation of the case for trial;

d. Any issues which require input or action by the Court;
€. The status of settlement negotiations.
2016-CV09850 MSNCMCIVI (2/2017)

Case 4:20-cv-00361-BP Document 1: 3 Filed 05/06/20 Page 41 of 52
MEDIATION

The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

POLICIES/PROCEDURES
Please refer to the Court’s web page www. 16thcircuit.org for division policies and
procedural information listed by each judge.

[S/ CORY LEE ATICING
CORY LEE ATKINS, Cireuit Judge

Certificate of Service

This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiffis):

4, SCOTT WADDELL, WADDELL LAW FIRM LLC, 2600 GRAND BLVD STE 580,
<ANSAS CITY, MO 64108

Defendant(s):
WALMART INC.

Dated: 02-APR-2020 MARY A. MARQUEZ
Court Administrator

; . NCMCIV
2016-CYO?852 4:20-cv-00361-BP Doculff$nti-3 Filed 05/06/20 "Baye 4> of o> >
CIRCUIT COURT, JACKSON CGUNTY, MISSOURI

 

 

Judge or Division: Case Number: 2016-CV09850

 

CORY LEE ATKINS
Plaintiff/Petitioner: Plaintiff s/Petitioner’s Attorney/Address
SHELBY N. ELLEBRACHT A SCOTT WADDELL

WADDELL LAW FIRM LLC

2600 GRAND BLVD STE 580
vs. | KANSAS CITY, MO 64108

 

 

 

 

Defendant/Respondent: Court Address:

WALMART INC, 308 W Kansas

Nature of Suit: INDEPENDENCE, MO 64050

CC Pers Injury-Prod Liab (Date File Stamp)

 

Summons in Civil Case

 

The State of Missouri to: WALMART INC.
bey ere uEDEATIONEYSTENT PRIVATE PROCESS SERVER
120 SOUTH CENTRAL AVE
CLAYTON, MO 63105

COURT SEAL OF You are summoned to appear before this court and to fle your pleading to the petition, a copy of
which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by éefaul¢ may be taken againsy for the rafef demanded in the petition,

    

02-APR-2020
Date
ee .
JACKSON COUNTY Further Information:

 

Sheriff's or Server’s Return
Note to serving officer; Summons should be returned to the court within thirty days after the date of issue,
I certify that I have served the above summons by: (check one)

[_] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.

(J leaving a copy of the summons anda copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with

a person of the Defendant’s/Respondent's family over the age of 15 years who
permanently resides with the Defendant/Respondent.

Oo (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

(name) (title).
oO other
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworm to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees
Summons $
Non Est 5.
Sheriff's Deputy Salary
Supplemental Surcharge $0 1000
Mileage $ ( miles @ $. per mile)
Total §

A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Court Rule 54.

 

 

 

OSCA (7/2018) SM30 (IAKSMCC) For Court Use Only: Document Id #20-SMCC-2920 1 of 1Civil Procedure Form No. 1, Rules $4.01 — 54.05,

Case 4:20-cv-00361-BP Document 1-3 Filed 05/08/26™ Page’ #8 Spesy. and 506.150 RSMo
SUMMONS/GARNISHMENT SERVICE PACKETS
ATTORNEY INFORMATION

Under the Missouri e-filing system now utilized by the 16" Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

l6thcircuit.crg —> Electronic Filing Informaticn — Required Documents for Service — eFiled cases >
Summons/Garmishment Service Packet Information.

Picase review this information periodically, as revisions are frequentivy made. Thank you.

Circuit Court of Jackson County

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 44 of 52

Revised 7/3/13 Service Information - Attorney
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

AT INDEPENDENCE .
SHELBY ELLEBRACHT, individually and _) 5
on behalf of all others similarly situated, )
) Case No. 2016-CV09850
Plaintiff, )
v. ) Division 17 —
)
WALMART INC., ) JURY TRIAL DEMANDED
) Sp
Defendant. ) .
fo
ENTRY OF APPEARANCE m
COMES NOW Eric S. Playter of Playter & Playter, LLC and hereby enters his appearance 3

as co-counsel for plaintiff Shelley Ellebracht. Scott Waddell shall revisit: lead counsel of record
for purposes of Local Rule 3.5.

Respectfully submitted,

PLAYTER & PLAYTER, LLC

/s/ Evic S. Playter

Eric S. Playter, MO #58975
eric@playter.com

Chris R. Playter, MO #65109
chris@playter.com

400 SW Longview Boulevard, Suite 220
Lee’s Summit, MO 64081

(816) 666-8902 (Main)

(816) 666-8905 (Main)

(816) 666-8903 (Facsimile)

WADDELL LAW FIRM, LLC
A. Scott Waddell, MO#53900
2600 Grand, Suite 580
Kansas City, Missouri 64108
scott(@aswlawfirm.com
Telephone: 816-914-5365
Facsimile: 816-817-8500

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 45 of 52
McINNES Law LLC

Jack D. McInnes, MO #56904

1900 W. 75% Street, Suite 120
Prairie Village, Kansas 66208
jack@mcinnes-iaw.com

Telephone: 913-220-2488
Facsimile: 913-273-1671
ATTORNEYS FOR PLAINTIFFS

2
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 46 of 52

ie

ita -
=

IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI &
AT INDEPENDENCE “

SHELBY N. ELLEBRACHT, ) e
\
J
Plaintiff, }
)
Vv. )
) Case No.: 2016-CV09850
WALMART, INC., ) Division 17
)
Defendant. )
)
ENTRY OF APPEARANCE OF JACK MCINNES
cx
COMES NOW Jack McInnes, of McInnes Law LLC, and hereby enters his appearance wo,

as co-counsei for Plaintiff in the above-entitled action.

Dated: April 4, 2020 Respectfully submitted,

/s/ Jack McInnes

Jack McInnes, MO Bar No. 56904

Pamela Nagel Jorgensen, MO Bar No. 69718
MCINNES LAW LLC

1900 West 75 Street, Suite 120

Prairie Village, KS 66208

Telephone: (913) 220-2488

Facsimile: (913) 273-1671

jack@mcinnes-law.com
pam@mcinnes-law.com

ATTORNEYS FOR PLAINTIFF

CERTIFICATE OF SERVICE
I hereby certify that on this 4th day of April 2020, a true and correct copy of the foregoing
document was filed with the Clerk of Court via Case.net and served on counsel of record through

the Notice of Electronic Filing.

By:_/s/ Jack McInnes

Page 1 of 1
Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 47 of 52
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

AT INDEPENDENCE
SHELBY N. ELLEBRACHT, }
\
4
Plaintiff, }
}
Vv. }
} Case No.: 2016-CV09850
WALMART, INC., Division 17
)
Defendant.

ENTRY OF APPEARANCE OF PAMELA NAGEL JORGENSEN
COMES NOW Pamela Nagel Jorgensen, of McInnes Law LLC, and hereby enters

her appearance as co-counsel for Plaintiff in the above-entitled action.

Dated: April 4, 2020 Respectfully submitted,

/s/ Pamela Nagel Jorgensen
Jack McInnes, MO Bar No. 56904

Pamela Nagel Jorgensen, MO Bar No. 69718
MCINNES LAW LLC

1900 West 75" Street, Suite 120

Prairie Village, KS 66208

Telephone: (913) 220-2488

Facsimile: (913) 273-1671
jack@mcinnes-law.com
pam@mcinnes-law.com

ATTORNEYS FOR PLAINTIFF

CERTIFICATE OF SERVICE
I hereby certify that on this 4th day of April 2020, a true and correct copy of the foregoing

document was filed with the Clerk of Court via CM/ECF and served on counsel for Defendants
through the Notice of Electronic Filing.

By:_// Pamela Nagel Jorgensen

Page 1 of 1

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 48 of 52

uGo
AFFIDAVIT OF SERVICE

State of Missouri County of Jackson Cireult Court

2020003424

Case Number: 2016-CV09850

mt
pac AAT
SHELBY N ELLEBRACHT W

vs. PO
Defendant:
WALMART INC

 

 

 

 

For: WADDELL LAW FIRM LLC
Received by D & B Legal Services, inc. on the 3rd day of April, 2020;at 14:37,am to b@ served on WALMART ING C/O CT CORPORATION

SYSTEM, 120 H.GENTRAL AVE, C ‘ON, MO 63105. I, a ; being duly swom, depase and say that on the
a f _. day of ALY, , 20°12 at} “SDK. m., executed servicd by delivering a true copy of the Summone in Civil Case, Class Action
Petition, Notice of Case Management Conference for Civil Case and Order for Mediation in accordance with stata statutes in the manner

marked below:

 

 

 

 

 

: on a
x CORPORATE SERVICE: By serving | oc £§ Ss)
(} CORPORATE SERVICE AT ALTERNATE ADDRESS: By serving as
_ ___ at the alternate address of
() PUBLIC AGENCY: By serving as ot the within-named agency.

 

()NON SERVICE: For the reason detailed in the Comments below.

COMMENTS:

 

 

 

 

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this service was made.

 

 

 

 

  

A
al ~
Subdscrit d Sw fore me on the ge day of PROCESS SERVER #2
iM 7 affiant who is personally Appointed in accordance with State Statutes
. D & B Legal Services, inc.
Cite P.O. Box 7471
Overland Park, KS 66207
ha SL ea aC ANC PRE (813) 362-8470
LAWANDA RAUT ee
“otary Public. Molure §eer * Our Job Serial Number: 2020003424
ttate of tleseu | f
“4 bouts C3 ’
My as, tae eae Copy ijt 1802-2080 Database Services, Inc. - Process Server's Toolbox VA.1¢
Sa: Bos ‘ ayaa ell
crane aS, SNS Tago ELT al

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 49 of 52
  
 

ein
vs

: i) IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 

 

 

 

 

Judge or Division: Case Number: 2016-CV09850
CORY LEE ATKINS
Plaintiff/Petitioner: Plaintiff’s/Petitioner’s Attorney/Address
SHELBY WW. ELLEBRACHT A SCOTT WADDELL

WADDELL LAW FIRM LLC

2600 GRAND BLVD STE 5806

vs. | KANSAS CITY, MO 64108

Defendant/Respondent: Court Address:
WALMART INC. 308 W Kansas
Nature of Suit: INDEPENDENCE, MO 64050
CC Pers Injury-Prod Liab _ Date File Stamp)

 

 

Summons in Civil Case
The State of Missouri to; WALMART INC.

Alias PRIVATE PROCESS SERVER

SRV RA: CT CORPORATION SYSTEM
| 120 SOUTH CENTRAL AVE
CLAYTON, MO 63105

You are summoned to appear before this court and to file your pleading to the petition, a copy of
which is attached, and fo serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclnsive of the day of service. If you fail to

file your pleading, judgment by default may be taken agains for the rgfiet demanded in the petition.
02-APR-2020 a
Date ? Clerk

JACKSON COUNTY Further Information:

 

 

Sheriffs or Server’s Return
Note to serving officer: Summons should be retumed to the court within thirty days after the date of issue.
I certify that I have served the above summons by: (check one}

[_] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.

[J leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with

a person of the Defendant’s/Respondent’s family over the age of 15 years who
permanently resides with the Defendant/Respondent.

oO (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

 

 

A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, sce Supreme Court Rule 54.

 

(name) (title).
Oo other
Served at {address}
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees
Summons $
Non Est $
Sheriff’s Deputy Salary
Supplemental Surcharge § 1600
Mileage $ ( mhiles @ $. per mile)
Total $

 

 

OSCA Can SHED GASES A PURE SERNA Lb TLE STO cae Su Shi a 06 1508S

UCU
AFFIDAVIT OF SERVICE

 

 

 

 

State of Missouri County of Jackson Circuit Court

Case Number: 2016-CV0S850 WW

ae HOTA AM tt
Y N ELLEBRACHT

el ELB POW?2020003424

Defendant:

WALMART INC

For: WADDELL LAW FIRM LLG

Received by D & B Legal Services, Inc. Z the 3rd day of April, 2020,at 1 to bp $e Tad on WALMART INC C/O CT CORPORATION
SYSTEM, 120 SOU: H CENTRAL AV ON, MO 63105. |, , being duly sworn, depose and say that on the
_ day of “Lt, 207 at mm. executed servicd by delivering a true copy of tha Summons In Clvil Case, Class Action

Petition, Notice of Case Management eiaranoe for Civil Case and Order for Mediation in accordance with state statutes in the manner

marked below:
X conPorates ERVICE: By sorving (I! Ue [ SUE

() CORPORATE SERVICE AT ALTERNATE ACCESS: By serving

 

___ al the alternate address of

 

() PUBLIC AGENCY: By serving as of the within-named agency.
(JNON SERVICE: Fer the reason detailed in the Comments below,
COMMENTS:

 

 

 

 

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this sarvice was made.

   

if.

 

  

    

 

 

ee
cae co me on the g_ day of PROCESS SERVER # —™
L Ie affiant who is personally Appointed in accordance with State Statutes
os , D & B Legal Services, Inc.
SD ; tN P.O, Box 7471
NOTAR' PUBLIC Overland Park, KS 66207
(TaD Gere rae) (913) 362-8110
A RAULS 5 .
Natary Public. » removal ‘ I Our Job Serial Number: 2020003424
State of Micce: “ E
St. Desai “Cile &
c igstonl # 1227 AGL!
lity common eg ee el seine a ih! Pony © 1900-2000 Data Gordon, Inc. - Process Server's Taslbox Va.1¢
bee eee eee Se _ =

 

Case 4:20-cv-00361-BP Document 1-3 Filed 05/06/20 Page 51 of 52

ay
fi JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 

 

 

 

 

 

Judge or Division: Case Number: 2016-CV09850
CORY LEE ATKINS
Plaintiff/Petitioner: Plaintiff’ s/Petitioner’s Attorney/Address
SHELBY N. ELLEBRACHT A SCOTT WADDELL

WADDELL LAW FIRM LLC

2600 GRAND BLVD STE 580

vs. | KANSAS CITY, MO 64108

Defendant/Respondent: Court Address:
WALMART INC. 308 W Kansas
Nature of Suit: INDEPENDENCE, MO 64050
CC Pers injury-Prod Liab (Date File Stamp)

 

 

Summons in Civil Case

 

The State of Missouri to: WALMART INC.
SRV RA: CT CORPORATION van P RIVATE P ROC ESS S E RVE R
120 SOUTH CENTRAL AVE
CLAYTON. MO 63105

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy af
which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by default may be taken agains, for the rgfef demanded in the petition.

02-APR-2020
Date

     

JACKSON COUNTY Further information:

 

Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.

I certify that I have served the above summons by: (check one)

LJ delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.

[_] leaving a copy of the summons and a copy of the petition at the dwelling place ot usual abode of the Defendant/Respondent with

a person of the Defendant’ s/Respondent’s family over the age of 15 years wha
permanently resides with the Defendant/Respondent.

(-] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

 

 

 

A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Court Rule 54.

(name) (title).
( other
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees
Summons §
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ §. per mile}
Total $

 

 

 

OSCA (72016) SMO GAKSHOD EACLE Pa Pera SE Ment 1-8 Filed 05/0614) endl29 20610 606 20, and 506.150 RSMo
